



Exhibit 10.01
Addendum


to


CREDIT AGREEMENT






This Addendum is effective May 8, 2019 and amends the Credit Agreement first
effective May 8, 2009 (the "Agreement") by and between State Automobile Mutual
Insurance Company ("Borrower") and State Auto Property & Casualty Insurance
Company ("Lender"), as follows:


1. Section 1.01 DEFININTIONS "Maturity Date" is deleted and replaced with the
following:


"Maturity Date means May 8, 2029 or such earlier date as a result of an
acceleration of the maturity of the Term Loan Note as provided in this Agreement
or such later date as the Lender may hereafter agree to, in its sole
discretion."


2. Section 2.04(a) is deleted and replaced with the following:


Interest. (a) The Term Loan shall bear interest at the rate per annum of four
and five one-hundredths percent (4.05%).


All other provisions of the Agreement remain unchanged.




BORROWER:


STATE AUTOMOBILE MUTUAL INSURANCE COMPANY


By: /s/ Michael E. LaRocco
Print Name:Michael E. LaRocco
Title:President & CEO






LENDER:


STATE AUTO PROPERTY & CASUALTY INSURANCE COMPANY


By: /s/ Steven E. English
Print Name: Steven E. English
Title: SVP CFO







